NOTE: This order is nonprecedential
Um'ted States Court of Appeals
for the FederaI Circuit
DOUGLAS W. ABRUZZO,
Petitioner,
V.
SOCIAL SECURITY ADMINISTRATION,
Respondent.
2011-3218
Petition for review of the Merit Systems Protection
Board in case no. CB75211{}0014-T-1.
ON MOTION
Bef0re BRYSON, SCHALL, and PROST, Circuit Judges.
PER CUR1AM.
0 R D E R
Doug1as W. Abruzzo moves for "extraordinary relief,"
i.e. reinstatement to his position, pending this court‘s
review of his petition for review. The Socia1 Security
Administration (the SSA) moves for an extension of time
to file its response and opposes Abruzzo's motion.
Abruzzo rep1ies.

ABRUZZO v. SSA 2
The SSA sought to remove Abruzzo from his position
as administrative law judge based on four charges:
failure to follow instructions, failure to follow a direct
order to treat coworkers and the public with courtesy,
conduct unbecoming an administrative law judge, and
failure to follow a direct order to conduct certain sched-
uled hearings. The administrative law judge assigned to
Abruzzo‘s case found that the agency had established
good cause to remove Abruzzo and authorized his re-
moval. The Merit Systems Protection Board denied
Abruzzo's petition for review of that decision.
Abruzzo asserts that he will suffer "several financial
hardship" during the proceedings at this court. The
Supreme Court has held that the loss of earnings due to
loss of Federal employment is not irreparable harm
because adequate relief may be available later. Sampson
u. Murray, 415 U.S. 6l, 89-92 (1974). Absent a showing of
irreparable harm, the movant must show a strong likeli-
hood of success on the merits to be entitled to a stay, or
interim relief, pending reView. See Standard Hcwens
Products v. Genc0r In,du,s., 897 F.2d 511, 512 (Fed. Cir.
1990). Abruzzo has not made such a showing in his
motion.
Acc0rdingly,
IT ls 0RDERED THAT:
(1) The motion for extraordinary relief is denied.
(2) The motion for an extension of time is granted
FoR THE CoURT
 1 7  /sf Jan Horbaly
Date J an Horbaly
Clerk
FiLED
ma count oF APPEALs FOR
THE FEDERAL C|RCU|T
NOV.1 7 2011
lAl’l l'l0RBA!.Y
CLERK

3
ccc Douglas W. Abruzzo
Allison Kidd-Miller, Esq.
s8
ABRUZZO V. SSA